           Case 2:21-cv-00912-NJB-JVM Document 22-1 Filed 06/30/21 Page 1 of 1

                                    UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF LOUISIANA
                                                OFFICE OF THE CLERK




CAROL L. MICHEL                                                                   500 POYDRAS ST. ROOM C-151
CLERK                                                                                   NEW ORLEANS, LA 70130


                                                  June 30, 2021



   Clerk
   Civil District Court
   Parish of Orleans
   421 Loyola Ave., Room 402
   New Orleans, LA 70112-1198

                                                   RE: Paul Piazza & Son, Inc., et al
                                                         v.
                                                         Raul Garcia, et al
                                                         Civil Action No. 21-912 G(1)
                                                         Your No. 21-01831 N(8)

   Dear Sir:

          I am enclosing herewith a certified copy of an order entered by this court on 6/29/2021 remanding the
   above-entitled case to your court.


                                                            Very truly yours,

                                                            CAROL L. MICHEL, CLERK




                                                            By:
   Enclosure
